PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Mates et al.
Application No. 14/394,469
Filed: 14 Oct 2014
For NOVEL METHODS

:
:
:	DECISION ON PETITION
:
:



This is a decision on a petition filed on December 1, 2020 pursuant to 37 C.F.R. § 1.181, requesting the withdrawal of a holding of abandonment.  This is also a decision on a petition pursuant to 37 C.F.R. § 1.182, filed on December 1, 2020, requesting expedited handling of the aforementioned petition requesting the withdrawal of a holding of abandonment.

The petition pursuant to 37 C.F.R. § 1.182 requesting expedited handling is GRANTED.  Receipt of the associated petition fee is acknowledged.  The petition requesting the withdrawal of a holding of abandonment has been accorded expedited handling.

The petition pursuant to 37 C.F.R. § 1.181 is DISMISSED.

A timeline of the relevant events is as follows:

This application was filed electronically pursuant to 35 U.S.C. § 371 on October 14, 2014, including, inter alia, an Application Data Sheet (ADS) which lists four joint inventors.  A properly executed inventor’s oath or declaration from each named inventor was not included on initial deposit.1  

On December 5, 2014, the United States Patent and Trademark Office (USPTO) issued a Notice of Acceptance of Application under 35 USC 371 and 37 CFR 1.495.  The notice does not indicate that an oath or declaration was received on initial deposit.  

On August 30, 2016, the USPTO issued a non-final Office action.

On December 29, 2016, applicant filed a reply to the non-final Office action, along with a one-month extension of time to make timely the response.

On April 12, 2017, the USPTO issued a final Office action.

On May 16, 2017, a corrected/updated ADS was received, which deleted the fourth-listed inventor as an inventive entity.

On August 14, 2017, applicant filed a first Request for Continued Examination (RCE).

On October 31, 2017, the USPTO issued a final Office action.

On January 31, 2018, applicant filed a second RCE.

On March 13, 2018, the USPTO issued a final Office action.

On August 13, 2018, applicant filed a third RCE along with a two-month extension of time.

March 4, 2019, the USPTO issued a final Office action.

On June 4, 2019, applicant filed a fourth RCE.

On June 17, 2019, the USPTO issued a non-final Office action.

On September 12, 2019, applicant filed a reply to the non-final Office action.

On December 16, 2019, the USPTO issued a final Office action.
On March 16, 2020, applicant filed a notice of appeal and a pre-appeal brief request for review.

On April 9, 2020, the USPTO mailed a notice of allowance and fee(s) due, a notice requiring inventor’s oath or declaration, and a notice of allowability.

On May 18, 2020, applicant filed an executed declaration for each of the three joint inventors.  

On July 9, 2020, applicant filed Form PTOL-85B and the issue fee.

On December 1, 2020, the USPTO issued a notice of abandonment, which indicates continued examination under 37 CFR § 1.114 does not apply in a national stage application under 35 U.S.C. § 371 unless the requirements of 35 U.S.C. § 371(c) have been complied with, including the requirement for the inventor’s oath or declaration.

Applicable Statutes and Regulations 

35 U.S.C. § 115(f) sets forth, in toto:

Time for Filing.-The applicant for patent shall provide each required oath or declaration under subsection (a), substitute statement under subsection (d), or recorded assignment meeting the requirements of subsection (e) no later than the date on which the issue fee for the patent is paid.

35 U.S.C. § 133 sets forth, in toto:

Upon failure of the applicant to prosecute the application within six months after any action therein, of which notice has been given or mailed to the applicant, or within such shorter time, not less than thirty days, as fixed by the Director in such action, the application shall be regarded as abandoned by the parties thereto.

35 U.S.C. § 371(c) sets forth, in toto:

The applicant shall file in the Patent and Trademark Office-
(1) the national fee provided in section 41(a);
(2) a copy of the international application, unless not required under subsection (a) of this section or already communicated by the International Bureau, and a translation into the English language of the international application, if it was filed in another language;
(3) amendments, if any, to the claims in the international application, made under article 19 of the treaty, unless such amendments have been communicated to the Patent and Trademark Office by the International Bureau, and a translation into the English language if such amendments were made in another language;
(4) an oath or declaration of the inventor (or other person authorized under chapter 11) complying with the requirements of section 115 and with regulations prescribed for oaths or declarations of applicants;
(5) a translation into the English language of any annexes to the international preliminary examination report, if such annexes were made in another language. 

37 C.F.R. § 1.114(e) sets forth, in toto:

The provisions of this section do not apply to:
(1) A provisional application;
(2) An application for a utility or plant patent filed under 35 U.S.C.   
    111(a) before June 8, 1995;
(3) An international application filed under 35 U.S.C. 363 before June 
    8, 1995, or an international application that does not comply with   
    35 U.S.C. 371;
(4) An application for a design patent;
(5) An international design application; or
(6) A patent under reexamination.

37 C.F.R. § 1.135 sets forth, in toto:
(a) If an applicant of a patent application fails to reply within the time period provided under §1.134 and §1.136, the application will become abandoned unless an Office action indicates otherwise.
(b) Prosecution of an application to save it from abandonment pursuant to paragraph (a) of this section must include such complete and proper reply as the condition of the application may require. The admission of, or refusal to admit, any amendment after final rejection or any amendment not responsive to the last action, or any related proceedings, will not operate to save the application from abandonment.
(c) When reply by the applicant is a bona fide attempt to advance the application to final action, and is substantially a complete reply to the non-final Office action, but consideration of some matter or compliance with some requirement has been inadvertently omitted, applicant may be given a new time period for reply under §1.134 to supply the omission.

37 C.F.R. § 1.495(c)(3)(ii) sets forth, in toto:
The inventor's oath or declaration must also be filed within the period specified in paragraph (c)(2) of this section, except that the filing of the inventor's oath or declaration may be postponed until the application is otherwise in condition for allowance under the conditions specified in paragraphs (c)(3)(i) through (c)(3)(iii) of this section.
…
(ii) The applicant must file each required oath or declaration in compliance with §1.63, or substitute statement in compliance with §1.64, no later than the date on which the issue fee for the patent is paid. If the applicant is notified in a notice of allowability that an oath or declaration in compliance with §1.63, or substitute statement in compliance with §1.64, executed by or with respect to each named inventor has not been filed, the applicant must file each required oath or declaration in compliance with §1.63, or substitute statement in compliance with §1.64, no later than the date on which the issue fee is paid to avoid abandonment. This time period is not extendable under §1.136 (see §1.136(c)). The Office may dispense with the notice provided for in paragraph (c)(1) of this section if each required oath or declaration in compliance with §1.63, or substitute statement in compliance with §1.64, has been filed before the application is in condition for allowance.

Decision on the Petition pursuant to 37 C.F.R. § 1.181

Applicant requests reconsideration and withdrawal of the Notice of Abandonment mailed July 17, 2020.

Applicant argues this application is not in fact abandoned, since “the Director in this case fixed a later time to file the oath or declaration, specifically the time set in the Notice of Allowabilty.”  

As a preliminary matter, the undersigned has reviewed the electronic file and it is controlling that an executed declaration for each joint inventor has not been located among the application papers included on initial deposit.  

Applicant has not indicated where an executed oath or declaration is present in the electronic file prior to or concurrently with the filing of the first RCE, and applicant cannot indicate where an executed oath or declaration is present in the electronic file because there is no executed oath or declaration in the electronic file that predates or is concurrent with the filing of the first RCE.

Moreover, the Transmittal Letter to the United States Designated/Elected Office (DO/EO/US) concerning a Submission under 35 U.S.C. 371 that was included on initial deposit has been reviewed by the undersigned, and it expressly indicates that an oath or declaration for each inventor was not attached:
	

    PNG
    media_image2.png
    49
    423
    media_image2.png
    Greyscale


Similarly, since this application was filed electronically, an electronic acknowledgement receipt was issued which lists every file that was included on initial deposit, and an oath or declaration is not among the items listed thereon.

The record supports a finding that neither an oath nor declaration for each inventor was included on initial deposit, nor was either submitted at any time prior to August 14, 2017.

Turning to applicant’s argument, it has been given careful consideration, and has been deemed to be unpersuasive.  As set forth above, the Notice of Acceptance of Application under 35 USC 371 and 37 CFR 1.495 does not indicate that an oath or declaration was received.  Moreover, 37 C.F.R. § 1.114(e)(3) was added in 2015, via Changes To Implement the Hague Agreement Concerning International Registration of Industrial Designs, 80 Fed. Reg. 17918 (April 2, 2015).  Page 17930 of the Federal Register notice explicitly cautions:

Section 1.114: 35 U.S.C. 132(b), which provides for the request for continued examination practice set forth in
§ 1.114, was added to title 35, United States Code, in section 4403 of the American Inventors Protection Act of
1999 (AIPA). See Public Law 106–113, 113 Stat. 1501, 1501A–561 (1999). With respect to international applications,
section 4405(b)(1) of the AIPA provides that 35 U.S.C. 132(b) applies to “applications complying with section
371 of title 35, United States Code, that resulted from international applications filed on or after June 8, 1995.” See 113 Stat. at 1501A–561. The Office recently revised its rules to permit applicants, including applicants in national stage applications under 35 U.S.C. 371, to postpone filing the inventor’s oath or declaration until the application is otherwise in condition for allowance (subject to certain conditions). See Changes to Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act, 77 FR 48776 (Aug. 14, 2012) (final rule). An international application, however, does not comply with the requirements of 35 U.S.C. 371 until the application includes the inventor’s oath or declaration. See 35 U.S.C. 371(c)(4); see also 77 FR at 48777, 48780, 48795 (explaining that the inventor’s oath or declaration is still required for a PCT international application to comply with 35 U.S.C. 371, notwithstanding the changes permitting applicants to postpone filing the inventor’s oath or declaration until after a PCT international application enters the national stage) (emphasis added). Thus, the Office is revising § 1.114(e)(3) to clarify that the request for continued examination practice set forth in § 1.114 added in section 4403 of the AIPA does not apply to an international application until the international application complies with 35 U.S.C. 371 (which requires the filing of the inventor’s oath or declaration in the international application, as well as, for example, the basic national fee and an English language translation of the international application if filed in another language). 

Section 4405(b)(1) of the AIPA provides that 35 U.S.C. § 132(b) only applies to “applications complying with section 371 of title 35, United States Code, that resulted from international applications filed on or after June 8, 1995.”  37 C.F.R. § 1.114 is the rule that implements the continued examination proscribed in 35 U.S.C. § 132(b).  Section 4405(b)(1) of the AIPA states 371 applications must comply with the requirements of 35 U.S.C. § 371 before they receive continued examination, and 37 C.F.R. 
§ 1.114(e)(3) was written into the Rules as a requirement of the underlying statute prescribing the Rule.

In summary, this application, which is a national stage entry of an international application, did not meet the requirement of 35 U.S.C. § 371(c)(4) in that a compliant inventor’s oath or declaration had not been filed for each named inventor prior to the filing of the first RCE.  Thus, pursuant 37 C.F.R. 
§ 1.114(e)(3), the provisions of 37 C.F.R. § 1.114 do not apply to this application.  It follows the first RCE was not properly filed.  Since the first RCE was not properly filed, a proper response to the April 12, 2017 final Office action was not received.  Accordingly, this application went abandoned on July 13, 2017 pursuant to 37 C.F.R. § 1.135 (a) and the record does not support a finding that the holding of abandonment should be withdrawn and the petition under 37 C.F.R. § 1.181 to request reconsideration and withdrawal of the notice of abandonment is dismissed.

Conclusion

The time period for filing a renewed petition is governed by 37 C.F.R. § 1.181(f).  Therefore, any response to this decision under 37 C.F.R. § 1.181(a) must be submitted within TWO MONTHS from the mail date of this decision, and extensions of time under 37 C.F.R. § 1.136(a) are not permitted.  The reply should include a cover letter entitled “Renewed Petition pursuant to 37 C.F.R. § 1.181(a).”  This is not a final agency action within the meaning of 5 U.S.C § 704.

Alternatively, applicant may wish to consider filing a petition pursuant to 37 C.F.R. § 1.137(a) along with the petition fee.  

Any response to this decision should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,2 hand-delivery,3 or facsimile.4  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.5  

If responding by mail, applicant is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the undersigned.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.6  

/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
    

    
        1 The Transmittal Letter to the United States Designated/Elected Office (DO/EO/US) concerning a Submission under 35 U.S.C. 371 that was included on initial deposit has been reviewed by the undersigned, and it expressly indicates that an oath or declaration for each inventor was not attached. 
        2 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        3 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        4 (571) 273-8300: please note this is a central facsimile number.  
        5 https://www.uspto.gov/patents/apply
        
        6 Applicant will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, applicant is reminded that no telephone discussion may be controlling or considered authority for any of applicant’s further action(s).